MacIntyre, J.
J. S. Lynn, as temporary administrator of the estate of Amy Lynn, brought an action on a promissory note against Willie Courson, as principal, and others as sureties. The petition was in the usual form, and the plea and answer of Courson admitted the allegations of the petition, but interposed certain affirmative defenses. On motion made at the trial term the court struck these affirmative defenses, thus leaving the allegations of the petition admitted. No exception to this ruling was preserved. At this stage of the case Courson offered the following amendment to his answer: “This defendant denies that he is indebted to the plaintiff in any sum whatever on said note, as same has been paid by his wife in service in her last illness.” The court, upon his own motion, rejected the amendment, and entered a judgment against the defendants for principal, interest, and attorney’s fees. The controlling exception in the record is to the judgment disallowing the amendment. Held:
1. The proffered amendment was too vague and indefinite, and the court did not err in disallowing it. See Miller v. Keys Commission Co., 25 Ga. App. 100 (102 S. E. 555); Jones v. Americus Automobile Co., 15 Ga. App. 453 (83 S. E. 642) ; Anderson v. First National Bank of Millen, 22 Ga. App. 760 (97 S. E. 196).
2. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.